Title: To John Adams from James Warren, 30 April – 1 May 1776
From: Warren, James
To: Adams, John


      
       My Dear Sir
       Watertown April 30. 1776
      
      Were I as Ceremonious as I suppose the Ladies will be about their Tea visits, after the late Indulgence of Congress, I should hardly have taken up my pen at this time to disturb your repose, or Interrupt your Business. Are you Sensible how seldom you write to me or does it proceed from Choice or Necessity. My writeing at this Time is mearly to discharge A Duty of Friendship. I have scarcely A Single thing to say that you dont already know. No sort of Intelligence is stirring here. We are still drudgeing on att the General Court, much in the old way. Several Bills are gone and on their way through the Court. A Confession Bill, Fee Bill, A Bill to alter the stile from King &c. to a Government and People of M: Bay. Another for a Test, and some others of less Importance. The Attention of the Court has been fixd on fortifying the Harbour and Town of Boston. We have in the Begining of the Session Chose a Committee of Both Houses. All seem to be Agreed in the Importance of the measure, and to be very Zealous in pursueing it, but if you was told how little is yet Effected you would Certainly be Astonished. The Committee has from time to time represented to us that General Ward could spare no men to go on Noddle’s Island &c. We have therefore ordered one Regiment of 728 men to be raised. This is not yet Compleated tho’ we are about it, and some few have come in. We have some thoughts of another Regiment to fortify below, but if you send us a Spirited General to Succeed General Ward upon his Resignation, the Troops here may do it without. I hope therefore you will send us one that is Active and will dare to go into his works when Constructed, and fight upon Occasion. I don’t Insist on his being A Native of this Colony. Rhode Island, or New Hampshire will suit me as well.
      Fort Hill is however at last got into a tolerable posture of defence and the General has ordered some men to Assist some we hire by the day at the Castle, and works are going on pretty well at Dochester. No Hulks are yet sunk. The People of Boston seem much against it, and whether it will be done now or not I can’t say.
      We propose to rise this week. I hope we shall. I long to see my little Farm &c. I expect to hear from you before I leave this Town on the subject of my last Letter. Whoever is to Command the Army, or to pay them, I would call your Attention to the good Policy as well as Justice of haveing some little money beforehand. When the payment of the Militia that last reinforced the Army is Compleated there will be little or Nothing left, and the Regiments here have been paid only for the Month of February, though the General Engaged to pay them monthly. This shortness of Money has very much Injured the service. The Manufacture of Salt Petre Continues to flourish Abundantly. Our Powder Makers find some difficulty in graining it.
      Some arrivals of Powder and arms. A Vessel belonging to Newberry is into Kennebeck with 10 Tons powder, Ten Tons Sulphur, some Cannon &c. Mr. Gerry’s Brigantine at Bilboa was there five weeks ago. The powder landed and safe. Her Business was betrayed by a villain who was second Mate. She was stoped by the Consul, and the Merchant Intends shiping the powder on Other Bottoms. My regards to all Friends, especially Mr. Adams and Gerry. I am Your Sincere Friend &c.
      We looked for a declaration of Independence and Behold an Indulgence to drink Tea.
      
      
       May 1
      
      Since writeing the Inclosed I have received a Confirmation of the Vessels being in to Kennebeck, and Inclose an Extract of a Letter from the Master to Mr. Greenleaf, by which we may at least learn that they mean to Exert, all their power and malice this Summer.
      I have just received yours of the 16 and 20th. of April with the Books, papers, &c. Inclosed. I am so sick this day as to be unable to say more than that I thank you.
      This minute we are Advized that two Ships have Joined that one in Nantasket road, from them are landed A Number of Men on Georges Island, and who are fortifying it. From this I am Convinced they have not taken their leave of Boston. We have not men enough left here, and we must have a good officer to Command or men will signify Nothing. So many of ours are gone into the Army that we find the Regiment we have ordered raizes slowly.
      Mr. Read has resigned. I will write you more as soon as I can. Thank Mr. Adams for his Letter. Should have Answered it had I been Able.
     